USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 1 of 10


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

Mark McGriff, Board of Trustees Chairman, and       )
Doug Robinson, Board of Trustees Secretary, on      )
behalf of INDIANA/KENTUCKY/OHIO REGIONAL            )
COUNCIL OF CARPENTERS PENSION FUND;                 )
                                                    )
Mark McGriff, Board of Trustees Chairman, and       )
Greg Hauswald, Board of Trustees Secretary on       )
behalf INDIANA/KENTUCKY/OHIO REGIONAL               )
COUNCIL OF CARPENTERS DEFINED                       )
CONTRIBUTION PENSION TRUST FUND;                    )
                                                    )
Mark McGriff, Board of Trustees Co-Chairman, and    )
William Nix, Board of Trustees Co-Chairman, on      )
behalf of INDIANA/KENTUCKY/OHIO REGIONAL )
COUNCIL OF CARPENTERS WELFARE FUND;                 )
                                                    )
Mark McGriff, Board of Trustees Chairman, and       )
Joe Coar, Board of Trustees Secretary, on behalf of )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS APPRENTICESHIP AND                    )
TRAINING FUND;                                      )
                                                    )
Douglas J. McCarron, Board of Trustees Chairman,    ) CASE NO. 2:19-cv-167
on behalf of UNITED BROTHERHOOD OF                  )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                   )
                                                    )
and,                                                )
                                                    )
INDIANA/KENTUCKY/OHIO REGIONAL                      )
COUNCIL OF CARPENTERS,                              )
                                                    )
                            Plaintiffs,             )
                                                    )
vs.                                                 )
                                                    )
NEW HORIZON CONSTRUCTION, INC.,                     )
and DAVID B. IVIE d/b/a NEW HORIZON                 )
CONSTRUCTION INC.,                                  )
                            Defendants.             )
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 2 of 10



                                         COMPLAINT

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and Doug Robinson, Board of

Trustees Secretary, on behalf of the INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL

OF CARPENTERS PENSION FUND; Mark McGriff, Board of Trustees Chairman, and

Greg Hauswald, Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION

TRUST FUND; Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of

Trustees    Co-Chairman,     on     behalf   of   INDIANA/KENTUCKY/OHIO               REGIONAL

COUNCIL OF CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees

Chairman,     and   Joe      Coar,     Board      of    Trustees    Secretary,   on   behalf    of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS JOINT

APPRENTICESHIP AND TRAINING FUND; Douglas J. McCarron, Board of Trustees

Chairman,     on    behalf     of     UNITED           BROTHERHOOD         OF    CARPENTERS

APPRENTICESHIP            TRAINING           FUND        OF        NORTH     AMERICA;          and,

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS, by their

attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD., complain of Defendants NEW

HORIZON CONSTRUCTION, INC. and DAVID B. IVIE d/b/a NEW HORIZON

CONSTRUCTION, INC., stating as follows:

                                             COUNT I

      1.      This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and Doug
                                                  2
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 3 of 10


Robinson, Board of Trustees Secretary, on behalf of the INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS PENSION FUND; Mark McGriff, Board of

Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary on behalf of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS DEFINED

CONTRIBUTION PENSION TRUST FUND; Mark McGriff, Board of Trustees Co-

Chairman,      and    William     Nix,    Board     of   Trustees   Co-Chairman,    on    behalf      of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS           APPRENTICESHIP TRAINING                      FUND   OF NORTH        AMERICA

(collectively referred to as the “Trust Funds”) in order to judicially enforce the obligations owed,

and breached, by Defendant NEW HORIZON CONSTRUCTION, INC. (“New Horizon”) to the

Plaintiffs Trust Funds.      More specifically, Plaintiffs Trust Funds seek an order compelling

Defendant New Horizon to submit its monthly reporting forms for the period of November 1, 2018

through April 1, 2019 and to pay any delinquent contributions owed for the same period, plus

interest and liquidated damages on the delinquent contributions, attorneys' fees and costs incurred

by Plaintiffs as a result of being forced to bring this action.

        2.      Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.




                                                     3
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 4 of 10


        3.       At all times materials herein, Defendant New Horizon has employed employees

within this judicial district.

        4.       At all times material herein, Defendant New Horizon has been a signatory to a

collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters

("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declarations of

Trust ("Trust Agreements").

        5.       Defendant New Horizon breached the Agreements identified in Paragraph 4 of this

Count and is in violation of Sections 502 and 515 of ERISA (and 29 U.S.C. § 185) by failing to

submit its monthly reporting forms for the period of November 1, 2018 through April 1, 2019 and

to pay any delinquent contributions owed for the same period. Plaintiffs Trust Funds also seek an

order directing New Horizon to pay the liquidated damages and interest on the delinquent

contributions, plus attorneys' fees and costs to the Plaintiffs Trust Funds.

        6.       Despite Plaintiffs Trust Funds' requests, Defendant New Horizon has failed to pay

the contractually and statutorily required monies.

        7.       Plaintiffs Trust Funds have satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).

        WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

        1.       Defendant New Horizon submit its monthly reporting forms for the period of

November 1, 2018 through April 1, 2019 and pay the delinquent contributions owed for the same

period, plus liquidated damages, interest, attorneys' fees and costs to Plaintiffs Trust Funds;

        2.       Defendant New Horizon pay statutory post-judgment interest on all principal

contributions found due by this Order;




                                                     4
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 5 of 10


        3.      Defendant New Horizon pays Plaintiffs Trust Funds' attorneys' fees and costs

incurred herein;

        4.      Defendant New Horizon shall be enjoined from future violations of its statutory and

contractual obligations to Plaintiffs Trust Funds; and,

        5.      Such other and further relief that this Court may find just and proper be entered

against Defendant New Horizon.

                                              COUNT II

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO               REGIONAL         COUNCIL       OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant NEW HORIZON CONSTRUCTION,

INC. (“New Horizon”) has been engaged in an industry affecting interstate commerce and employs

individuals working within this judicial district.

        3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”).

        4.      At all times material herein, Defendant New Horizon has been signatory to a

collective bargaining agreement with the Union. Included among the contractual obligations

between the parties is the requirement that New Horizon submits its monthly reporting forms and

transmit its payroll deductions and non-ERISA contributions to the Union’s designee.

        5.      Defendant New Horizon is in breach of its contractual obligations to the Union by

failing to submit its monthly reporting forms for the period of November 1, 2018 through April 1,

2019 and to pay the delinquent contributions, interest and liquidated damages owed for the same

period to Plaintiffs Trust Funds.

                                                     5
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 6 of 10


        6.      Despite the Union's request, Defendant New Horizon has failed to pay the monies

identified in this Count.

        WHEREFORE, Plaintiff Union prays this Court order that:

        1.      Defendant New Horizon submit its monthly reporting forms for the period of

November 1, 2018 through April 1, 2019 and to pay the delinquent deductions, plus interest and

liquidated damages owed for the same period to the Plaintiff Union;

        2.      Defendant New Horizon pay statutory post-judgment interest on all principal

deductions and non-ERISA contributions found due by this Order;

        3.      Defendant New Horizon pay Plaintiff Union's attorneys’ fees and costs incurred

herein; and,

        4.      Such other and further relief that this Court may find just and proper be entered

against Defendant New Horizon.

                                          COUNT III

        1.      This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and Doug

Robinson, Board of Trustees Secretary, on behalf of the INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS PENSION FUND; Mark McGriff, Board of

Trustees Chairman, and Greg Hauswald, Board of Trustees Secretary on behalf of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS DEFINED

CONTRIBUTION PENSION TRUST FUND; Mark McGriff, Board of Trustees Co-

Chairman,      and    William   Nix,   Board   of   Trustees    Co-Chairman,     on   behalf   of

                                                6
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 7 of 10


INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS WELFARE

FUND; Mark McGriff, Board of Trustees Chairman, and Joe Coar, Board of Trustees

Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND; Douglas J.

McCarron, Board of Trustees Chairman, on behalf of UNITED BROTHERHOOD OF

CARPENTERS            APPRENTICESHIP TRAINING                   FUND       OF NORTH      AMERICA

(collectively referred to as the “Trust Funds”) in order to judicially enforce the obligations owed,

and breached, by Defendant DAVID B. IVIE d/b/a NEW HORIZON CONSTRUCTION, INC.

(“David Ivie”) to the Plaintiffs Trust Funds. More specifically, Plaintiffs Trust Funds seek an order

compelling Defendant David Ivie to submit its monthly reporting forms for the period of November

1, 2018 through April 1, 2019 and to pay any delinquent contributions owed for the same period,

plus interest and liquidated damages on the delinquent contributions, attorneys' fees and costs

incurred by Plaintiffs as a result of being forced to bring this action.

        2.       Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.

        3.       At all times materials herein, Defendant David Ivie has employed employees within

this judicial district.

        4.       At all times material herein, Defendant David Ivie has been a signatory to a

collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters

("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declarations of

Trust ("Trust Agreements").




                                                    7
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 8 of 10


          5.     Defendant David Ivie breached the Agreements identified in Paragraph 4 of this

Count and is in violation of Sections 502 and 515 of ERISA (and 29 U.S.C. § 185) by failing to

submit its monthly reporting forms for the period of November 1, 2018 through April 1, 2019 and

to pay any delinquent contributions owed for the same period. Plaintiffs Trust Funds also seek an

order directing David Ivie to pay the liquidated damages and interest on the delinquent

contributions, plus attorneys' fees and costs to the Plaintiffs Trust Funds.

          6.     Despite Plaintiffs Trust Funds' requests, Defendant David Ivie has failed to pay the

contractually and statutorily required monies.

          7.     Plaintiffs Trust Funds have satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).

          WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

          1.     Defendant David Ivie submit its monthly reporting forms for the period of

November 1, 2018 through April 1, 2019 and pay the delinquent contributions owed for the same

period, plus liquidated damages, interest, attorneys' fees and costs to Plaintiffs Trust Funds;

          2.     Defendant David Ivie pay statutory post-judgment interest on all principal

contributions found due by this Order;

          3.     Defendant David Ivie pays Plaintiffs Trust Funds' attorneys' fees and costs incurred

herein;

          4.     Defendant David Ivie shall be enjoined from future violations of its statutory and

contractual obligations to Plaintiffs Trust Funds; and,

          5.     Such other and further relief that this Court may find just and proper be entered

against Defendant David Ivie.




                                                   8
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 9 of 10


                                            COUNT IV

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO               REGIONAL          COUNCIL        OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant DAVID B. IVIE d/b/a NEW HORIZON

CONSTRUCTION, INC. (“David Ivie”) has been engaged in an industry affecting interstate

commerce and employs individuals working within this judicial district.

        3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”).

        4.      At all times material herein, Defendant David Ivie has been signatory to a collective

bargaining agreement with the Union. Included among the contractual obligations between the

parties is the requirement that David Ivie submits its monthly reporting forms and transmit its

payroll deductions and non-ERISA contributions to the Union’s designee.

        5.      Defendant David Ivie is in breach of its contractual obligations to the Union by

failing to submit its monthly reporting forms for the period of November 1, 2018 through April 1,

2019 and to pay the delinquent contributions, interest and liquidated damages owed for the same

period to Plaintiffs Trust Funds.

        6.      Despite the Union's request, Defendant David Ivie has failed to pay the monies

identified in this Count.

        WHEREFORE, Plaintiff Union prays this Court order that:

        1.      Defendant David Ivie submit its monthly reporting forms for the period of

November 1, 2018 through April 1, 2019 and to pay the delinquent deductions, plus interest and

liquidated damages owed for the same period to the Plaintiff Union;

                                                  9
USDC IN/ND case 2:19-cv-00167-TLS-JEM document 1 filed 05/06/19 page 10 of 10


       2.     Defendant David Ivie pay statutory post-judgment interest on all principal

deductions and non-ERISA contributions found due by this Order;

       3.     Defendant David Ivie pay Plaintiff Union's attorneys’ fees and costs incurred herein;

and,

       4.     Such other and further relief that this Court may find just and proper be entered

against Defendant New Horizon.

                                     Respectfully submitted,

                                     PAUL T. BERKOWITZ & ASSOCIATES, LTD.


                                     By           /s/ Paul T. Berkowitz
                                                 PLAINTIFFS’ ATTORNEYS




PAUL T. BERKOWITZ & ASSOCIATES, LTD.
123 West Madison Street, Suite 600
Chicago, Illinois 60602
P: (312) 419-0001
F: (312) 419-0002
E: paul@ptblaw.com
Attorney ID #19025-49




                                               10
